 

Case 1:21-mj-00039-RMM Documenté6 Filed 01/19/21 Page 1 of 1
( (

AQ 442 (Rew PTE) Artest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

" Case: 1:21-mj-00039
ROBERT KEITH PACKER ) Assigned to: Judge Robin M. Meriweather

) Assigned Date: 1/12/2021

) Description: COMPLAINT W/ARREST WARRANT
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(tame of person ta he urrested) =~ Robert Keith Packer 1
_ Who is accused of an offense or violation based on the following document filed with the court:

4 indictment CO} Superseding Indictment PT Information  Superseding Information w Complaint

©) Probation Violation Petition 1 Supervised Release Violation Petition CO Violation Notice OF Order of the Court

‘This offense is briefly described as follows:

18 U.S.C. 4762 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. 5104(e}(2)- Violent Entry and Disorderly Conduct on Capito! Grounds

3 Robin M. Meriweather
: aev—- 2021.01.12 16:47:13
CA) 4-4

 

Date: 01/12/2021 -05'00'
issuing officer's signature
City and slate: Washington, DC HON. ROBIN M. MERIWEATHER, U.S. Magistrate Judge

Printed name anil tithe

 

Return

 

This warrant was received on (dates \z id- dur. } . and the person was arrested on (date) I~ 13 cia |

Al (city and state} Weer \ \lus i vA
Date: \- \3- HOI BI Arcos +

per tT Hicer's signature

Printe ZH ane and tile

 

 
